Case 2:20-cv-04450-CBM-PVC Document 163 Filed 01/21/21 Page 1 of 2 Page ID #:6284

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

   Case No.        CV 20-4450 CBM (PVCx)                                    Date: January 21, 2021
   Title           Yonnedil Carror Torres, et al. v. Louis Milusnic, et al.




   Present: The Honorable Pedro V. Castillo, United States Magistrate Judge


                    Marlene Ramirez                                        Zoom 1/21/21
                     Deputy Clerk                                    Court Reporter / Recorder

           Attorneys Present for Petitioners:               Attorneys Present for Respondents:
                     Naeun Rim                                         Jasmin Yang
                    Sara Norman                                        Daniel Beck
                    Oliver Rocos                                 Paul Bartholomew Green
                   Donald Specter                                     Chung H. Han
                                                                      Keith M. Staub

   PROCEEDINGS: [IN CHAMBERS] ORDER SETTING BRIEFING SCHEDULE
                ON MATTERS REFERRED TO MAGISTRATE JUDGE (Dkt.
                No. 151)

          On December 29, 2020, Judge Marshall referred certain matters in dispute in the
   above-referenced federal prisoner class action lawsuit to the Magistrate Judge to assist
   the parties in resolving them. (Dkt. No. 151). On January 21, 2021, the Court held a
   video conference to discuss with the parties any remaining disputed issues. While the
   parties addressed the matters in good faith, they were unable to reach an agreement and
   concluded that further briefing would be the most efficient method to resolve them.

           Accordingly, the Court sets the following briefing schedule on the three
   unresolved issues identified by the parties as requiring expeditious resolution: (1) the
   home confinement evaluation process; (2) the delayed transfer to home confinement; and
   (3) the processing of future class members. (See Petitioners’ Summary of Disputed
   Issues, Dkt. No. 160, at 3-6).



   CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 2
Case 2:20-cv-04450-CBM-PVC Document 163 Filed 01/21/21 Page 2 of 2 Page ID #:6285

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

   Case No.        CV 20-4450 CBM (PVCx)                              Date: January 21, 2021
   Title           Yonnedil Carror Torres, et al. v. Louis Milusnic, et al.


         Petitioners’ Opening Brief is due by January 29, 2021. Respondents shall file an
   Opposition by February 5, 2021. Petitioners’ Reply, if any, is due by February 12,
   2021. The matter will then be taken under submission without a hearing pursuant to
   Local Rule 7-15 unless otherwise ordered by the Court.

           IT IS SO ORDERED.




                                                                                               01:15
                                                                      Initials of Preparer      mr



   CV-90 (03/15)                           Civil Minutes – General                           Page 2 of 2
